Name: 2012/247/EU: Commission Decision of 7Ã May 2012 terminating the anti-dumping proceeding concerning imports of certain seamless pipes and tubes of iron or steel, excluding seamless pipes and tubes of stainless steel, originating in Belarus
 Type: Decision
 Subject Matter: mechanical engineering;  competition;  trade;  Europe;  technology and technical regulations;  international trade
 Date Published: 2012-05-08

 8.5.2012 EN Official Journal of the European Union L 121/36 COMMISSION DECISION of 7 May 2012 terminating the anti-dumping proceeding concerning imports of certain seamless pipes and tubes of iron or steel, excluding seamless pipes and tubes of stainless steel, originating in Belarus (2012/247/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 16 May 2011 the European Commission (the Commission) received a complaint concerning the alleged injurious dumping of imports of certain seamless pipes and tubes of iron or steel, excluding seamless pipes and tubes of stainless steel, originating in Belarus (the country concerned). (2) The complaint was lodged by the Defence Committee of the Seamless Steel Tubes Industry of the European Union (the complainant) on behalf of producers representing a major proportion, in this case more than 50 %, of the total Union production of certain seamless pipes and tubes. (3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding. (4) The Commission, after consultation of the Advisory Committee, in a notice published in the Official Journal of the European Union (2), initiated an anti-dumping proceeding concerning imports into the Union of certain seamless pipes and tubes of iron or steel originating in Belarus. (5) The Commission sent questionnaires to the Union industry, to the exporting producer in Belarus, to the importers, and to the authorities of Belarus. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. (6) All interested parties who so requested and showed that there were particular reasons why they should be heard were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (7) By letter of 26 January 2012 to the Commission, the complainant formally withdrew its complaint. (8) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (9) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Union interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Union interest. (10) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of certain seamless pipes and tubes of iron or steel originating in Belarus should be terminated, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of certain seamless pipes and tubes or iron or steel, excluding seamless pipes and steel of stainless steel, of circular cross-section, of an external diameter not exceeding 406,4 mm with a Carbon Equivalent Value (CEV) not excÃ eding 0,86 according to the International Institute of Welding (IIW) formula and chemical analysis (3) originating in Belarus, currently falling within CN codes ex 7304 19 10, ex 7304 19 30, ex 7304 23 00, ex 7304 29 10, ex 7304 29 30, ex 7304 31 80, ex 7304 39 58, ex 7304 39 92, ex 7304 39 93, ex 7304 51 89, ex 7304 59 92 and ex 7304 59 93, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 187, 28.6.2011, p. 22. (3) The CEV shall be determined in accordance with Technical Report, 1967, IIW doc. IX-535-67, published by the International Institute of Welding (IIW).